FILED
                           NOT FOR PUBLICATION
                                                                             MAR 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-50320

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00199-PSG-1
 v.

LUIS HUMBERTO PROANO, aka Racer,                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                       Argued and Submitted March 5, 2018
                              Pasadena, California

Before: GRABER and OWENS, Circuit Judges, and MAHAN,** District Judge.

      Officers arrested and interrogated Defendant Luis Humberto Proano after he

attempted to cash a check using someone else’s personal information. In the

district court, Defendant moved to suppress, among other things, several

incriminating statements that he made during the interrogation. The district court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
denied the motion with respect to those statements. We reverse and remand with

instructions.

      Defendant unambiguously and unequivocally invoked his right to remain

silent when he told the interrogating officers "I have nothing to say." See Arnold

v. Runnels, 421 F.3d 859, 865 (9th Cir. 2005) (explaining that "neither the

Supreme Court nor this court has required that a suspect seeking to invoke his right

to silence provide any statement more explicit or more technically-worded than ‘I

have nothing to say’"). Accordingly, the officers should have ceased questioning

immediately. Anderson v. Terhune, 516 F.3d 781, 788 (9th Cir. 2008) (en banc).

We thus instruct the district court to suppress all of Defendant’s post-invocation

statements.

      REVERSED and REMANDED with instructions.




                                          2